Title: From Thomas Jefferson to J. P. G. Muhlenberg, 16 April 1781
From: Jefferson, Thomas
To: Muhlenberg, John Peter Gabriel



Sir
Richmond April 16, 1781

I have duly received the letter of the 7th inst. from Mr. Constable written by Command from you and am sorry to hear of your Indisposition which I hope this will find you relieved from. I expect 350 men from Culpeper have joined you before this Date. They are to continue till the 14th of June.
The Militia from Frederic, Hampshire, Berkeley, Shenandoah, Orange and Louisa ought now to be coming in and are to continue till the last of June with a right to retain them a week longer to await Reliefs.
We have by letters sent by Express yesterday called Militia as follows: Fauquier 252, Loudoun 407, Caroline 245, Albemarle 204, Fluvanna 70, Goochland 89, Henrico about 100 who are required to be in the field May 1st and to continue there till the last day of June or 7th of July if the reliefs should not arrive sooner. We are thus endeavouring to get our Militia to a fixed term of 2 Months in the Field to be relieved all together between this and the 1st of May. I cannot but apprehend dangers which are not in our power to prevent. So slow are the Militia in moving that none newly called could be expected sooner than those from Frederick, Hampshire, Berkeley, Shenandoah, Orange and Louisa who were called for March 27th.
The Embarkation from New York under Sir Harry Clinton is pretty certainly known to be destined to take post at New Castle on Delaware. I am &c,

T. J.

